DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Response to Amendment
The Amendment filed 06/09/2022 has been entered. Claim 83 was added new. Claims 3, 5, 26-37 and 43 are cancelled. Claims 1, 2, 4, 6-25, 38-42, 44-83 remain pending in the application.  Claims 7-8, 10-19, 21-25, 39 and 59-81 were withdrawn from consideration as non-elected claims.
  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Willink on 7/7/2022.
The application has been amended as follows: 

Claim 20 is cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8, 10-19, 21-25, 39 and 59-81 directed to species non-elected without traverse.  Accordingly, claims 7-8, 10-19, 21-25, 39 and 59-81 have been cancelled.

Response to Arguments
Applicant’s arguments, see remarks filed on 06/09/2022, with respect to the 35 U.S.C. 112(a) and (b) rejections have been fully considered and are persuasive.
Regarding the 35 U.S.C. 112(a) rejections as failing to comply with the written description requirement, the examiner acknowledges the original disclosure contains sufficient disclosure to convey to one skilled in the art that the inventor had possession of the claimed invention for the limitation “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second nominal operation requirement, wherein the second nominal operation requirement comprises removing a net power from the fluid within the streamtube, wherein the net power is calculated from the difference of the far wake portion of the streamtube and the free stream portion of the streamtube.”
Regarding the 35 U.S.C. 112(a) rejections as failing to comply with the enablement requirement, the examiner acknowledges the original disclosure contains sufficient disclosure to enable one of ordinary skill in the art to make and/or use the claimed invention “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second nominal operation requirement, wherein the second nominal operation requirement comprises removing a net power from the fluid within the streamtube, wherein the net power is calculated from the difference of the far wake portion of the streamtube and the free stream portion of the streamtube” because one of ordinary skill in the art would have working knowledge in fluid mechanics and aerodynamic models to perform computational fluid dynamics calculations using the Navier-Stokes equiations to make and use the claimed invention. 
Regarding the 35 U.S.C. 112(b) rejections as failing to particularly point out and distinctly claim the subject matter, as Applicant stated, the terms “free stream flow” and “far wake” have clear meaning in the literature on helicopter aerodynamics and aerodynamics in general. 
Thereefore, the 35 U.S.C. 112(a) and (b) rejections have been withdrawn. 

 
Allowable Subject Matter
Claims 1, 2, 4, 6, 9, 20, 38, 40-46, 49, 50, 53, 56, 58 and 82-83 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second nominal operation requirement, wherein the second nominal operation requirement comprises removing a net power from the fluid within the streamtube, wherein the net power is calculated from the difference of the far wake portion of the streamtube and the free stream portion of the streamtube”.
In the closest prior art, Prud’Homme-Lacroix (U.S. Pre-Grant Publication No. 2014/0353419) discloses an intentional fluid manipulation apparatus (IFMA) assembly, the IFMA comprising: an upstream intentional momentum shedding apparatus (IMSA) (31; figure 2) configured to impart a first induced velocity to a local free stream flow during a nominal operation requirement (first propeller 31 producing thrust towards the front of the aircraft; paragraphs [0124], [0127]; figure 2), the upstream IMSA creating a streamtube (i.e., a streamtube created by propeller 31); at least a downstream IMSA (32), with at least a portion of the downstream IMSA being located in a downstream portion of the streamtube (as shown; figure 2), with the downstream IMSA being configured to impart a second induced velocity to the local free stream flow within at least a portion of the streamtube, wherein the second induced velocity at the location of the downstream IMSA has a component in a direction opposite to the direction of the first induced velocity at the location of the downstream IMSA (second propeller 32 producing a reverse thrust; figure 2; paragraph [0127]).  
However, no prior art of record sufficiently teaches “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second nominal operation requirement, wherein the second nominal operation requirement comprises removing a net power from the fluid within the streamtube, wherein the net power is calculated from the difference of the far wake portion of the streamtube and the free stream portion of the streamtube”. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.

Claims 2, 4, 6, 9, 20, 38, 40-46, 49, 50, 53, 56, 58 and 82-83 are also allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745